Citation Nr: 0940395	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for status-post 
patellectomy of the left knee with instability, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in September 2009.  A 
transcript of that hearing is of record.

By way of an April 2009 letter the Veteran withdrew his claim 
for service connection for a low back disability and claim of 
entitlement to a total rating based on individual 
unemployability.  As such, these issues are not before the 
Board.


FINDINGS OF FACT

1.  The Veteran's status-post patellectomy of the left knee 
is manifested by subjective complaints of instability; 
objective findings of severe instability or subluxation have 
not been shown.  

2.  The Veteran also has degenerative joint disease of the 
left knee shown by x-ray, with disability tantamount to 
limited motion from zero to 110 degrees (30 degrees short of 
full range of motion). 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a 10 percent rating for degenerative 
joint disease of the left knee  (separate from the 20 percent 
rating for instability) have been met.  38 U.S.C.A. §§ 1155, 
5107 (b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004, August 2004, March 2005, November 2007, and May 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  Specifically regarding VA's duty 
to notify, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to an 
increased rating, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In the present case, the RO has obtained the Veteran's STRs, 
VA and private medical records, and provided two examinations 
in furtherance of his claim.  The Board notes that VA 
examinations with respect to the issue on appeal were 
obtained in May 2004 and March 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file, 
considered all of the pertinent evidence of record, and 
provided information necessary to apply the relevant 
diagnostic codes pertaining to the Veteran's back disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

II. Law and Analysis

The Veteran contends that his service-connected left knee 
disability warrants an evaluation in excess of 20 percent, 
noting that he experiences problems walking and standing due 
to his left knee disability.

The Veteran was afforded a VA examination in May 2004.  He 
complained of weakness, stiffness, swelling, instability, 
locking, fatigability and lack of endurance.  He reported 
that he had surgery in the 1970s and had his patella removed.  
The examiner noted that the Veteran did not have dislocation 
or recurrent subluxation, and did not have inflammatory 
arthritis.  On examination, the examiner noted that the 
Veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
There was no objective evidence of painful motion, edema, 
effusion, instability or weakness, and no evidence of 
ankylosis.  Both legs were equal in length, and knee range of 
motion was from zero to 120 degrees.  Medial and collateral 
ligaments were intact, and the anterior and posterior 
cruciate ligaments were intact.  The examiner noted that the 
left knee was stable.  The examiner diagnosed the Veteran 
with status-post patellectomy of the left knee with a slight 
decrease in range of motion.  X-rays taken in connection with 
the examination noted that the joint compartments were 
maintained and found minimal spurring of the tibial spine.

A Texarkana clinic note contained x-ray evidence of the left 
knee from a private facility dated in May 2004, which 
revealed mild arthritis in the left knee and the absence of 
the patella.

A September 2007 rehabilitation consultation noted no lateral 
instability and stated that left knee flexion was to 135 
degrees.  A November 2007 x-ray revealed a partial tear of 
the posterior horn of the medial meniscus, mild degeneration 
of the lateral meniscus, postsurgical absence of the patella 
with underlying tendon intact, and a large prominent 
subchondral cyst with superficial cartilage erosion located 
at the anterior femoral condyle.

The Veteran was afforded another VA examination in March 
2008.  At this examination, the Veteran reported that he used 
a brace and could only stand 10 to 15 minutes.  The Veteran 
reported that his symptoms included giving way of the left 
knee joint, instability, pain, stiffness and flare-ups 10 to 
12 times per month.  On examination, the examiner noted 
active range of motion from zero to 110 (30 degrees less than 
full range of motion); and passive range of motion from zero 
to 122 degrees.  The examiner noted that there was no 
evidence of inflammatory arthritis or joint ankylosis, and 
found no evidence of recurrent subluxation or lateral 
instability of the left knee.  An x-ray taken at the time of 
the examination revealed mild degenerative joint disease with 
no significant changes since the previous (November 2007) x-
ray.

The 2008 examiner noted that after comparing x-rays taken in 
November 2007 and May 2004, there was no significant change.  
The examiner noted mild narrowing of the medial and lateral 
compartments and stated that the patella was absent.  The 
examiner diagnosed the Veteran with degenerative disease of 
the left knee, status-post patellectomy, and opined that the 
Veteran's arthritis of the left knee was part and parcel of, 
or a manifestation of, the service-connected status-post 
patellectomy of the left knee, explaining that arthritis is a 
well known sequela to trauma of a joint.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the Veteran's 
left knee, as the May 2004 VA examiner specifically noted 
that the Veteran was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.

Initially, the Board notes that VA General Counsel's opinion 
VAOPGCPREC 9-98 (Aug. 14, 1998) indicates that the rating 
criteria for lateral instability (Diagnostic Code 5257) 
contemplates a disability separate from arthritis (Diagnostic 
Code 5003) and associated limitation of motion criteria (e.g. 
Diagnostic Codes 5261, 5260) and may, therefore, be used to 
assign a separate rating.  See 38 C.F.R. § 4.14.  Here, by 
way of a July 1980 RO decision, the Veteran was assigned a 20 
percent evaluation under diagnostic code 5257 based on 
moderate lateral instability of the left knee.  Although the 
most recent March 2008 VA examination found no evidence of 
recurrent subluxation or lateral instability, because the 
Veteran's 20 percent evaluation has been in effect for more 
than 20 years, this disability evaluation represents a 
protected evaluation, not subject to reduction except upon a 
showing that the rating was based on fraud.  38 C.F.R. 
§ 3.951(b).  

Under Diagnostic Code 5257, a 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability; a 20 percent rating is assignable for 
moderate disability; a 10 percent rating is assignable for 
slight recurrent subluxation or lateral instability.  In this 
case, although the record reveals subjective complaints of 
instability, both the May 2004 and March 2008 VA examiners 
found no objective evidence of recurrent subluxation or 
lateral instability.  Therefore, a 30 percent evaluation for 
severe subluxation or lateral instability is not warranted.

Although the Veteran is not entitled to a higher evaluation 
under Diagnostic Code 5257 pertaining to subluxation and 
lateral instability, the Board finds that the Veteran is 
entitled to a separate 10 percent rating under Diagnostic 
Code 5003 based on x-ray findings of arthritis with 
limitation of motion.  Specifically, Diagnostic Code 5003 
calls for rating degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion of the knee is evaluated utilizing Diagnostic Codes 
5260 and 5261, which deal with limitation of flexion and 
limitation of extension, respectively.  Diagnostic Code 5003 
alternatively provides that, when the limitation of motion of 
the specific joint or joints involved is noncompensable (zero 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.

In this case, the Board finds that separate ratings are not 
warranted under either Diagnostic Code 5260, limitation of 
flexion, or under Diagnostic Code 5261, limitation of 
extension, for the left knee.  In order to warrant a 
compensable evaluation for the Veteran's left knee, there 
would have to be a showing of flexion limited to 45 degrees.  
Here, as noted above, examinations showed flexion to 110 
degrees, 30 degrees less than full range of flexion, (see May 
2004 examination) and to 122 degrees (see March 2008 
examination), neither of which demonstrate flexion limited to 
45 degrees.  See 38 C.F.R. § 4.71a,  Plate II (Full range of 
motion is from 0 to 140 degrees).  Utilizing Diagnostic Code 
5261, a separate compensable rating for extension requires 
extension limited to 10 degrees.  (Extension limited to 5 
degrees is noncompensably disabling.)  In this case, both the 
May 2004 and March 2008 VA examinations found that extension 
was to zero degrees for the left knee, which is normal for VA 
evaluation purposes.  See 38 C.F.R. § 4.71a.  Even with 
consideration of pain experienced by the Veteran, examiners 
have not identified disability tantamount to greater loss of 
motion than already reported.

However, a separate 10 percent evaluation is warranted under 
diagnostic code 5003, because the record contain x-ray 
evidence of arthritis (see May 2004 Texarkana clinic note 
showing degenerative arthritis, a November 2007 x-ray which 
revealed mild degeneration of the lateral meniscus, and a 
March 2008 x-ray which revealed mild degenerative joint 
disease).  The March 2008 VA examiner specifically opined 
that the Veteran's arthritis of the left knee was part and 
parcel of, or a manifestation of, the service-connected 
status-post patellectomy of the left knee, explaining that 
degenerative arthritis is a well known sequela to trauma of a 
joint.  Therefore, although the evidence does not show that 
the Veteran is entitled to a separate rating for compensable 
limitation of motion under Diagnostic Code 5260 or 5261, he 
is entitled to a separate rating for left knee arthritis 
under Diagnostic Code 5003.

Lastly, the Board finds that the Veteran is not entitled to a 
higher rating under any other diagnostic code.  Specifically, 
Diagnostic Code 5256 is not for application here because 
there is no evidence of ankylosis of the knee.  See May 2004 
and March 2008 VA examinations, both of which show no 
evidence of ankylosis.  Diagnostic Code 5259, removal of 
symptomatic semilunar cartilage, is also inapt because the 
medical evidence does not mention removal of semilunar 
cartilage.  A higher evaluation is not available using 
Diagnostic Code 5262, impairment of the tibia and fibula, 
because there is no showing of nonunion or malunion of the 
tibia and fibula.

In sum, a higher rating for the Veteran's left knee 
disability is not available under any of the diagnostic codes 
utilized for evaluation of the knee.  Even with problems 
complained of by the Veteran, there is no suggestion that his 
left knee impairment is tantamount to greater limitations 
than shown on examination.  Consequently, a higher rating for 
the left knee is not warranted.  However, as discussed above, 
because separate ratings can be assigned for arthritis of the 
left knee and for subluxation or lateral instability, because 
the evidence of record shows a noncompensable level of 
limited motion with x-ray evidence revealing arthritis of the 
left knee joint that has been shown by medical evidence to be 
related to the Veteran's service-connected status-post 
patellectomy, the Board finds that the Veteran is entitled to 
a separate 10 percent rating for arthritis of his left knee.  
For the reasons stated above, a higher rating is not 
warranted.


ORDER

Entitlement to a higher rating for left knee instability, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a 10 percent rating for left knee arthritis 
separate from the 20 percent rating for instability is 
granted, subject to the regulations applicable to the payment 
of monetary benefits. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


